December 20, 1920. The opinion of the Court was delivered by
This is an appeal from an order allowing temporary alimony and suit money made by his Honor, Judge Townsend, who heard the matter on affidavits and passed an order allowing the respondent $70 per month, temporary alimony, and allowing her counsel $300 suit money. Appellant appeals, and by six exceptions, alleges error.
The exceptions allege abuse of discretion on the part of his Honor; that the amounts allowed were excessive; that under the showing made he should have refused to allow anything; that the weight of the evidence showed that the *Page 219 
respondent had ample means to support herself; and that the appellant had in spirit and in fact performed faithfully all of the duties imposed upon him by his marital obligations.
This Court has repeatedly decided that the allowance of temporary alimony and counsel fee is a matter within the discretion of the Circuit Judge, and we see no abuse of discretion on his part as to the allowance of temporary alimony. But the allowance of counsel of $300 would be excessive if it were for obtaining temporary alimony alone, but, in response to questions by the Court, respondent counsel stated that this was not for obtaining temporary alimony alone, but was to compensate them for all litigation in this matter, from its inception to the end of it, and that the appellant was not to be asked to pay any more for counsel fees in this litigation. That being the case, we will not say that it is excessive; and all exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES HYDRICK and FRASER concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE GAGE absent on account of sickness.